

117 HR 4445 IH: Ending Forced Arbitration of Sexual Assault and Sexual Harassment Act of 2021
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4445IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Mrs. Bustos (for herself, Mr. Griffith, Ms. Jayapal, and Mr. Cicilline) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 9 of the United States Code with respect to arbitration of disputes involving sexual assault and sexual harassment.1.Short titleThis Act may be cited as the Ending Forced Arbitration of Sexual Assault and Sexual Harassment Act of 2021.2.Predispute arbitration of disputes involving sexual assault and sexual harassment(a)In generalTitle 9 of the United States Code is amended by adding at the end the following:4Arbitration of disputes involving sexual assault and sexual harassmentSec. 401. Definitions. 402. No validity or enforceability. 401.DefinitionsIn this chapter:(1)Predispute arbitration agreementThe term predispute arbitration agreement means any agreement to arbitrate a dispute that had not yet arisen at the time of the making of the agreement.(2)Predispute joint-action waiverThe term predispute joint-action waiver means an agreement, whether or not part of a predispute arbitration agreement, that would prohibit, or waive the right of, one of the parties to the agreement to participate in a joint, class, or collective action in a judicial, arbitral, administrative, or other forum, concerning a dispute that has not yet arisen at the time of the making of the agreement.(3)Sexual assault disputeThe term sexual assault dispute means a dispute involving a nonconsensual sexual act or sexual contact, as such terms are defined in section 2246 of title 18 or similar applicable Tribal or State law, including when the victim lacks capacity to consent.(4)Sexual harassment disputeThe term sexual harassment dispute means a dispute relating to any of the following conduct directed at an individual or a group of individuals:(A)Unwelcome sexual advances.(B)Unwanted physical contact that is sexual in nature, including assault.(C)Unwanted sexual attention, including unwanted sexual comments and propositions for sexual activity.(D)Conditioning professional, educational, consumer, health care or long-term care benefits on sexual activity.(E)Retaliation for rejecting unwanted sexual attention.402.No validity or enforceability(a)In generalExcept as provided in subsection (c), and notwithstanding any other provision of this title, no predispute arbitration agreement or predispute joint-action waiver shall be valid or enforceable with respect to a case which is filed under Federal, Tribal, or State law and relates to a sexual assault dispute or a sexual harassment dispute.(b)Determination of applicabilityAn issue as to whether this chapter applies with respect to a dispute shall be determined under Federal law. The applicability of this chapter to an agreement to arbitrate and the validity and enforceability of an agreement to which this chapter applies shall be determined by a court, rather than an arbitrator, irrespective of whether the party resisting arbitration challenges the arbitration agreement specifically or in conjunction with other terms of the contract containing such agreement, and irrespective of whether the agreement purports to delegate such determinations to an arbitrator.(c)Exception for collective bargaining agreementsNothing in this chapter shall apply to any arbitration provision in a contract between an employer and a labor organization or between labor organizations, except that no such arbitration provision shall have the effect of waiving the right of an employee to seek judicial enforcement of a right arising under provision of the Constitution of the United States, a State constitution, or a Federal or State statute, or public policy arising therefrom..(b)Technical and conforming amendments(1)In generalTitle 9 of the United States Code is amended—(A)in section 2, by inserting or as otherwise provided in chapter 4 before the period at the end;(B)in section 208—(i)in the section heading, by striking Chapter 1; residual application and inserting Application; and(ii)by adding at the end the following: This chapter applies to the extent that this chapter is not in conflict with chapter 4.; and(C)in section 307—(i)in the section heading, by striking Chapter 1; residual application and inserting Application; and(ii)by adding at the end the following: This chapter applies to the extent that this chapter is not in conflict with chapter 4..(2)Table of sections(A)Chapter 2The table of sections for chapter 2 of title 9, United States Code, is amended by striking the item relating to section 208 and inserting the following:208. Application..(B)Chapter 3The table of sections for chapter 3 of title 9, United States Code, is amended by striking the item relating to section 307 and inserting the following:307. Application..(3)Table of chaptersThe table of chapters for title 9, United States Code, is amended by adding at the end the following:4. Arbitration of disputes involving sexual assault and sexual harassment401.3.ApplicabilityThis Act, and the amendments made by this Act, shall apply with respect to any dispute or claim that arises or accrues on or after the date of enactment of this Act.